DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The updated information disclosure statement (IDS) submitted on 05 May 2022 with translations of the four foreign references is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14, 20, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delanoue (French Publication 2931056) and further in view of Garcia Saban (US Publication 20090155743), Gil Mur (US Publication 20160120627), and Duerr (US Publication  20160317253).
In regards to Claim 14, Delanoue teaches a dental implant (Delanoue, Figure 2) extending along a first longitudinal axis between a proximal end and a distal end, comprising:
 a proximal endosseous portion (Delanoue [line 116-119], Figure 1 sleeve 2) intended to be embedded in the jawbone of the patient
a distal implant portion (Delanoue [line 116-119], Figure 1 neck 8) continuing the proximal endosseous portion away from the proximal end and intended to protrude from the jawbone of the patient, said distal implant portion comprising an outer surface have a roughness Ra of less than or equal to 0.2 um (Delanoue [line 121-127])
an inner connection recess (Delanoue [line 130-134], Figure 2 combination of hexagonal housing 16, a tapped area 18, and a bottom wall 20)
the distal implant portion extends by a height (H) (Delanoue [line 116-119], Figure 1 height of neck 8) along the first longitudinal axis (I-D in the direction of the distal end from a base to a top, widening from the base to the top in the direction away
the endosseous portion (Delanoue [line 116-119], Figure 1 sleeve 2) is provided with an external thread (Delanoue [line 120-121], Figure 1 self-tapping thread 12) which extends in the direction of the distal end of the dental implant
Delanoue is silent to the base having a diameter, D1, smaller than a diameter, D2, of the adjacent proximal endosseous portion so as to form a first annular groove and the height (H) by which the distal implant portion extends from its base to its top is between 1.2 mm and 1.5 mm and the external thread is interrupted before the first annular groove, so that the proximal endosseous portion starts, away from the distal implant portion, with a cylindrical portion of circular cross-section.
Garcia Saban is in the same field of endeavor as the application and teaches the base (Garcia Saban [0028], Figure 1 base of head 2) having a diameter, D1, (Garcia Saban [0027], Figure 1 lower/smaller area of head 2) smaller than a diameter, D2, (Garcia Saban [0027], Figure 1 diameter of thread 11) of the adjacent proximal endosseous portion, so as to form a first annular groove (Garcia Saban [0027 and 0028], Figure 1 groove between head 2 and threads 14). According to Garcia Saban, the tapering to have a diameter smaller than another diameter of the proximal endosseous portion is used to prevent deformation and increase stability. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the implant as taught by Delanoue with the diameter, D1, (Garcia Saban [0027], Figure 1 lower/smaller area of head 2) smaller than a diameter, D2, (Garcia Saban [0027], Figure 1 diameter of thread 11) of the adjacent proximal endosseous portion, so as to form a first annular groove (Garcia Saban [0027 and 0028], Figure 1 groove between head 2 and threads 14) since such a modification would provide the predictable result of preventing deformation and increasing stability during the tightening torque.
Gil Mur is in the same field of endeavor as the application and teaches the height, H, (Gil Mur [0023 and 0037], Figure 2 height h1) by which the distal implant portion extends from its base to its top is between 1.2 mm and 1.5 mm (Gil Mur [0037], Figure 2 height h1 “0.5 mm to 2.0 mm”). According to Gil Mur (Gil Mur [0024]), the implant’s distal characteristics give it advantages in better adhesion and osteoblastic growth. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the implant as taught by Delanoue with the height, H, (Gil Mur [0023 and 0037], Figure 2 height h1) by which the distal implant portion extends from its base to its top to be between 1.2 mm and 1.5 mm (Gil Mur [0037], Figure 2 height h1 “0.5 mm to 2.0 mm”) since such a modification would provide the predictable result of increasing adhesion and osteoblastic growth.
Duerr is in the same field of endeavor as the application of dental implants and teaches the external thread (Duerr [0057], Figure 1 thread on apical side of base body 10) is interrupted, so that the proximal endosseous portion (Duerr [0057], Figure 1 apical side base body 10) starts, away from the distal implant portion (Duerr [0057], Figure 1 coronal end of base body 10), with a cylindrical portion of circular cross-section (Duerr [0057], Figure 1 see figure below to marked portion). Duerr states (Duerr [abstract and 0005]) that the cylindrical base body is made for boring into the jaw bone and that the base body is designed with the annular recess in mind, including the stability of the connection between the form fitting elements and the base body. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the implant as taught by Delanoue and the first annular groove as taught by Garcia Saban with the external thread (Duerr [0057], Figure 1 thread on apical side of base body 10) is interrupted with a cylindrical portion of circular cross-section (Duerr [0057], Figure 1 see figure below to marked portion) since such a modification provide the predictable result of having a stable base body to accommodate for the various features in the recess and stabilizing the abutment/implant connection.

    PNG
    media_image1.png
    541
    367
    media_image1.png
    Greyscale

In regards to Claim 20, Delanoue in view of Garcia Saban, Gil Mur, and Duerr teaches an implant wherein the inner connection recess (Delanoue [line 130-134], Figure 2 combination of hexagonal housing 16, a tapped area 18, and a bottom wall 20) comprises a portion of non- circular cross section (Delanoue [line 130-134], Figure 2 hexagonal housing 16).
In regards to Claim 21, Delanoue in view of Garcia Saban, Gil Mur, and Duerr teaches the inner connection recess (Delanoue [line 130-134], Figure 2 combination of hexagonal housing 16, a tapped area 18, and a bottom wall 20) comprises, in the distal implant portion, a frustoconical inner bearing surface widening (Delanoue [line 144-146], Figure 2 opening 22) toward the distal end away from the first longitudinal axis.
In regards to Claim 22. Delanoue in view of Garcia Saban, Gil Mur, and Duerr teaches the distal implant portion (Delanoue [line 116-119], Figure 1 neck 8) comprises a frustoconical outer surface having an angle, A2, (Delanoue [line 144-146], Figure 2 angle of neck 8) substantially equal (Delanoue [line 144-146], “complementary”) to that, Al, (Delanoue [line 144-146], Figure 2 angle of opening 22) of the frustoconical inner bearing surface.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delanoue (French Publication 2931056) in view of Garcia Saban (US Publication 20090155743), Gil Mur (US Publication 20160120627), and Duerr (US Publication 20160317253) and further in view of Lazzara (US Patent 5022860).
In regards to Claim 15, Delanoue in view of Garcia Saban, Gil Mur, and Duerr teaches diameter, D1, (Garcia Saban [0027], Figure 1 lower/smaller area of head 2) smaller than a diameter, D2, (Garcia Saban [0027], Figure 1 diameter of thread 11) of the adjacent proximal endosseous portion. Delanoue in view of Garcia Saban and Gil Mur is silent to having a maximum external diameter, D3, of less than or equal to 3 mm. Lazzara is in the same field of endeavor as the application and teaches the dental implant having a maximum external diameter, D3, (Lazzara [9], Figure 1 Dp = 2.80 mm) of less than or equal to 3 mm. The smaller diameter, D3, of Lazzara is used so that dental implants can be installed in thinner parts of the human jawbone (Lazzara [7]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the implant as taught by Delanoue in view of Garcia Saban and Gil Mur and Duerr with a maximum external diameter, D3, (Lazzara [9], Figure 1 Dp = 2.80 mm) of less than or equal to 3 mm as taught by Lazzara since such a modification would provide the predictable result of installation of implants into thinner areas of the human jawbone.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delanoue (French Publication 2931056) in view of Garcia Saban (US Publication 20090155743), Gil Mur (US Publication 20160120627), and Duerr (US Publication 20160317253), and further in view of Anitua Aldecoa (US Publication 20080227057).
In regards to Claim 16, Delanoue teaches a proximal endosseous portion (Delanoue [line 116-119], Figure 1 sleeve 2) and a distal implant portion (Delanoue [line 116-119], Figure 1 neck 8). Delanoue is silent to the ratio between the diameter, D2, of the adjacent proximal endosseous portion and the diameter, D1, of the base being between 1.09 and 1.50. Anitua Aldecoa is in the same field of endeavor as the application and teaches the ratio between the diameter, D2, (Anitua Aldecoa [0079], Figure 1 diameter d4 of 3.5 mm) and the diameter, D1, (Anitua Aldecoa [0079], Figure 1 diameter d3 of 2.8-3.0 mm) of the base being between 1.09 and 1.50 (Anitua Aldecoa [0079], calculated ratio of 1.17 to 1.25). According to Anitua Aldecoa [0022], these measurements allow for better torque resistance during implant implementation and mastication. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the implant as taught by Delanoue in view of Garcia Saban and Gil Mur and Duerr with the ratio between the diameter, D2, (Anitua Aldecoa [0079], Figure | diameter d4 of 3.5 mm) and the diameter, D1, (Anitua Aldecoa [0079], Figure 1 diameter d3 of 2.8-3.0 mm) of the base being between 1.09 and 1.50 (Anitua Aldecoa [0079], calculated ratio of 1.17 to 1.25) as such a modification would provide the predictable result of increasing the durability of the implant during implementation.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delanoue (French Publication 2931056) in view of Garcia Saban (US Publication 20090155743), Gil Mur (US Publication 20160120627), and Duerr (US Publication 20160317253)) and further in view of Wang (US Publication 20140302459).
In regards to Claim 18, Delanoue in view of Garcia Saban, Gil Mur, and Duerr teaches a dental implant. Delanoue in view of Garcia Saban and Gil Mur and Duerr are silent to the dental implant being made of titanium, or titanium alloy, or of zirconia, or zirconia alloy. Wang is in the same field of endeavor and teaches the dental implant being made of titanium, or titanium alloy, or of zirconia, or zirconia alloy (Wang [0039], Figure 3a implant 34 made of “pure titanium, titanium oxide, or titanium alloy”). Wang uses these materials so that the implant can be “rigid, bio-compatible, and ankylosing” (Wang [0053]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the implant as taught by Delanoue in view of Garcia Saban and Gil Mur with titanium or titanium alloy (Wang [0039], Figure 3a implant 34 made of “pure titanium, titanium oxide, or titanium alloy”) since such a modification would provide the predictable result of allowing the implant to be rigid, bio- compatible, and ankylosing.
In regards to Claim 19, Delanoue in view of Garcia Saban, Gil Mur, and Duerr teaches a distal implant portion (Delanoue [line 116-119], Figure 1 neck 8). Delanoue in view of Garcia Saban and Gil Mur and Duerr are silent to the dental implant being anodized in a pink color. Wang is in the same field of endeavor as the application and teaches the dental implant being anodized in a pink color (Wang [0065], “pink coloring agent may be obtained by dissolving manganese oxide in aluminum oxide’). The anodization in a pink color is used for aesthetic value and may imitate the natural appearance, for example, near the gum (Wang [0062]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the implant as taught by Delanoue in view of Garcia Saban and Gil Mur with the distal implant portion anodized in a pink color (Wang [0065]) since such a modification would provide the predictable result of imitating the natural appearance of the gums.
Claims 23 - 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delanoue (French Publication 2931056) and further in view of Garcia Saban (US Publication 20090155743), Gil Mur (US Publication 20160120627), and Hurson (US Publication 20120021381).
In regards to Claim 23, Delanoue teaches a dental implant extending along a first longitudinal axis between a proximal end and a distal end, comprising:
 a proximal endosseous portion (Delanoue [line 116-119], Figure 1 sleeve 2) intended to be embedded in the jawbone of the patient
a distal implant portion (Delanoue [line 116-119], Figure 1 neck 8) continuing the proximal endosseous portion away from the proximal end and intended to protrude from the jawbone of the patient, said distal implant portion comprising an outer surface have a roughness Ra of less than or equal to 0.2 um (Delanoue [line 121-127])
an inner connection recess (Delanoue [line 130-134], Figure 2 combination of hexagonal housing 16, a tapped area 18, and a bottom wall 20)
the distal implant portion extends by a height (H) (Delanoue [line 116-119], Figure 1 height of neck 8) along the first longitudinal axis (I-D in the direction of the distal end from a base to a top, widening from the base to the top in the direction away
Delanoue is silent to the base having a diameter, D1, smaller than a diameter, D2, of the adjacent proximal endosseous portion so as to form a first annular groove and the height (H) by which the distal implant portion extends from its base to its top is between 1.2 mm and 1.5 mm.
Garcia Saban is in the same field of endeavor as the application and teaches the base (Garcia Saban [0028], Figure 1 base of head 2) having a diameter, D1, (Garcia Saban [0027], Figure 1 lower/smaller area of head 2) smaller than a diameter, D2, (Garcia Saban [0027], Figure 1 diameter of thread 11) of the adjacent proximal endosseous portion, so as to form a first annular groove (Garcia Saban [0027 and 0028], Figure 1 groove between head 2 and threads 14). According to Garcia Saban, the tapering to have a diameter smaller than another diameter of the proximal endosseous portion is used to prevent deformation and increase stability. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the implant as taught by Delanoue with the diameter, D1, (Garcia Saban [0027], Figure 1 lower/smaller area of head 2) smaller than a diameter, D2, (Garcia Saban [0027], Figure 1 diameter of thread 11) of the adjacent proximal endosseous portion, so as to form a first annular groove (Garcia Saban [0027 and 0028], Figure 1 groove between head 2 and threads 14) since such a modification would provide the predictable result of preventing deformation and increasing stability during the tightening torque.
Gil Mur is in the same field of endeavor as the application and teaches the height, H, (Gil Mur [0023 and 0037], Figure 2 height h1) by which the distal implant portion extends from its base to its top is between 1.2 mm and 1.5 mm (Gil Mur [0037], Figure 2 height h1 “0.5 mm to 2.0 mm”). According to Gil Mur (Gil Mur [0024]), the implant’s distal characteristics give it advantages in better adhesion and osteoblastic growth. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the implant as taught by Delanoue with the height, H, (Gil Mur [0023 and 0037], Figure 2 height h1) by which the distal implant portion extends from its base to its top to be between 1.2 mm and 1.5 mm (Gil Mur [0037], Figure 2 height h1 “0.5 mm to 2.0 mm”) since such a modification would provide the predictable result of increasing adhesion and osteoblastic growth.
Delanoue in view of Garcia Saban and Gil Mur are silent to a dental prosthetic component in the form of a dental abutment or dental prosthesis, comprising a proximal male portion intended to be received by conical fitting in the frustoconical inner bearing surface of the dental implant, in which the dental prosthetic component comprises a middle portion, adjacent to the proximal male portion and having an external cross section that increases progressively away from the proximal male portion so as to form a second annular groove with the distal end of the dental implant.
Hurson is in the same field of endeavor and teaches a dental prosthetic component (Hurson [0078], Figure 2A-C abutment 100) in the form of a dental abutment or dental prosthesis, comprising a proximal male portion (Hurson [0078], Figure 2A interlock portion 106) intended to be received by conical fitting in the frustoconical inner bearing surface of the dental implant, in which the dental prosthetic component comprises a middle portion (Hurson [0078], Figure 2A waist 101), adjacent to the proximal male portion and having an external cross section that increases progressively away from the proximal male portion so as to form a second annular groove (Hurson [0078-0080], Figure 2A conical region 104) with the distal end of the dental implant. The dental abutment/prosthesis of Hurson is used because the abutment serves as a support for single tooth restoration (Hurson [0077]). The annular groove formed with the distal end of the dental implant is used for providing a better seal between the mating component and the dental implant, preventing bodily fluids and bacteria from entering (Hurson [0073 and 0088]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the dental implant as taught by Delanoue in view of Garcia Saban and Gil Mur with the dental prosthetic component (Hurson [0078], Figure 2A-C abutment 100) in the form of a dental abutment or dental prosthesis, comprising a proximal male portion (Hurson [0078], Figure 2A interlock portion 106) intended to be received by conical fitting in the frustoconical inner bearing surface of the dental implant, in which the dental prosthetic component comprises a middle portion (Hurson [0078], Figure 2A waist 101), adjacent to the proximal male portion and having an external cross section that increases progressively away from the proximal male portion so as to form a second annular groove (Hurson [0078-0080], Figure 2A conical region 104) with the distal end of the dental implant since such a modification would provide the predictable result of providing support for a crown and using the groove to provide a better seal.
In regards to Claim 24, Delanoue in view of Garcia Saban, Gil Mur, and Hurson teaches the dental implant as taught in the rejection of Claim 23. Hurson teaches the ratio (Hurson [0089], Figure 6 N-N) between the diameter, D4, (Hurson [0089], Figure 6 width of the top surface) of the top and the diameter, D5, (Hurson [0089], Figure 6 width of tapered waist 101) of the proximal male portion of the dental prosthetic component, located at said top when the dental prosthetic component is fitted into the frustoconical inner bearing surface of the dental implant is between 1.2 and 1.4 (Hurson [0076], Figure 1C top surface 21 width of at least 0.2 mm or at least 0.25 mm, which can be used with given maximum diameter of 3 mm in application to calculate an inner width of at maximum 2.5 mm and hence a ratio of at least 1.2).
In regards to Claim 25, Delanoue in view of Garcia Saban, Gil Mur, and Hurson teaches the dental implant as taught in the rejection of Claim 23. Hurson teaches the dental prosthetic component in the form of a screw-retained dental abutment/prosthesis (Hurson [0086], Figure 6 abutment 100), comprising a through-opening (Hurson [0082], Figure 2C inner bore 110) for the passage of a fixation screw (Hurson [0086], Figure 6 coupling screw 200). 
In regards to Claim 26, Delanoue in view of Garcia Saban, Gil Mur, and Hurson teaches the dental implant as taught in the rejection of Claim 23. Hurson teaches the proximal male portion (Hurson [0079], Figure 2A conical region 104) of the dental prosthetic component comprising a portion of non- circular cross section (Hurson [0079], Figure 2A interlock portion 106 with hexagonal shape in the embodiment) adapted to cooperate with the portion of non-circular cross section of the inner connection recess for rotational indexing of the dental prosthetic component with respect to the dental implant about the first longitudinal axis (J-I). 
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delanoue (French Publication 2931056) in view of Garcia Saban (US Publication 20090155743), Gil Mur (US Publication 20160120627), and Hurson (US Publication 20120021381) and further in view of Duerr (US Publication 20160317253).
In regards to Claim 27, Delanoue in view of Garcia Saban, Gil Mur, and Hurson teaches the dental implant as taught in the rejection of Claim 23. Delanoue is silent to the external thread is interrupted before the first annular groove, so that the proximal endosseous portion starts, away from the distal implant portion, with a cylindrical portion of circular cross-section.
Duerr is in the same field of endeavor as the application of dental implants and teaches the external thread (Duerr [0057], Figure 1 thread on apical side of base body 10) is interrupted, so that the proximal endosseous portion (Duerr [0057], Figure 1 apical side base body 10) starts, away from the distal implant portion (Duerr [0057], Figure 1 coronal end of base body 10), with a cylindrical portion of circular cross-section (Duerr [0057], Figure 1 see figure below to marked portion). Duerr states (Duerr [abstract and 0005]) that the cylindrical base body is made for boring into the jaw bone and that the base body is designed with the annular recess in mind, including the stability of the connection between the form fitting elements and the base body. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the implant as taught by Delanoue and the first annular groove as taught by Garcia Saban with the external thread (Duerr [0057], Figure 1 thread on apical side of base body 10) is interrupted with a cylindrical portion of circular cross-section (Duerr [0057], Figure 1 see figure below to marked portion) since such a modification provide the predictable result of having a stable base body to accommodate for the various features in the recess and stabilizing the abutment/implant connection.
Response to Arguments
Applicant’s arguments towards the previous rejection of claim 14 and dependents thereof have been fully considered but are moot in view of new grounds of rejection necessitated by amendment.
Applicant’s arguments filed 05 May 2022 towards the rejection of claim 23 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “the two annular grooves recited in the assembly of Claim 23 provide an improved sealing barrier formed by the gum between the bone and the oral environment, in particular when patients use dental floss”, the claimed invention does not require any limitation for the functionality especially referring in particular to dental floss usage. The claims are interpreted in light of the specification, but limitations from specifications are not read into the claims. Claim 23 only positively requires the presence of the second annular groove, not the seal between the bone and the oral environment during dental floss usage. Hurson provides teaching for the second annular groove formed specifically (Hurson [0073]) for its sealing advantages.
In response to Applicant’s arguments that “Hurson is absolutely silent regarding the annular groove located in the vicinity of the top surface 21 of the implant 20” and “Huron neither teaching nor suggesting that the annular groove located in the vicinity of the top surface 21 of the implant 20 may provide a technical effect”, The Office respectfully disagrees. Hurson (Hurson [0073 and 0079] teaches there is an annular groove on the conical region 104 that is formed with the top surface 21 of the implant 20 via the conical portion 68. An annotated figure of Hurson Figure 6 is shown below for further clarification. Furthermore, Hurson teaches (Hurson [0073]) that “tapered connection provides an enhanced seal between the mating component and the dental implant 20 preventing bodily fluids and bacteria from entering the socket 66”.

    PNG
    media_image2.png
    777
    555
    media_image2.png
    Greyscale

In response to Applicant’s argument that “the person skilled in the art would not have modified the combination of Delanoue, Garcia Saban and Gil Mur, and would rather have kept the double conical fit between the abutment component and the dental implant provided in Garcia Saban”, The Office respectfully disagrees. Hurson provides a teaching statement to the benefits of tapered connection between the mating component and the dental implant and, as such, is not hindsight reasoning. The reasoning was not made with knowledge only gleaned from the applicant’s disclosure, and as such the reconstruction is proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JIA-NING LO whose telephone number is (571)272-7628. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
 
.





/Matthew J Lo/Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772